Citation Nr: 9931297	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  The veteran died on March [redacted], 1997.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1. The veteran died in March 1997; the cause of death was 
malignant melanoma.

2. The veteran had no service connected disabilities at the 
time of his death.

3.  The veteran's fatal malignant melanoma was etiologically 
related to his exposure to nonionizing radiation due to his 
prolonged exposure to sun while on active duty.


CONCLUSION OF LAW

A service-connected disability contributed substantially or 
materially to the cause of the veteran's death, and service 
connection is therefore warranted.  38 U.S.C.A. §§ 1110, 1310 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.312 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran developed malignant 
melanoma, his ultimate cause of death, due to prolonged 
exposure to the sun while on active duty  in Vietnam and 
Antarctica.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  38 C.F.R. § 3.312.

Service connection may be established for the cause of the 
veteran's death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312.  Therefore, the Board must 
evaluate whether any disability for which service connection 
was established, or any disability for which service 
connection should have been established at the time of the 
veteran's death, was a principal or contributory cause of the 
veteran's death.

In reviewing the record, the Board finds that there is no 
medical evidence to show that the veteran's fatal melanoma 
was present during service or within the one year presumptive 
period that applies to malignant tumors (see 38 C.F.R. 
§§ 3.307, 3.309 (1999)) and it is not contended otherwise.  
The medical evidence shows that the veteran was first 
diagnosed with malignant melanoma in 1985.  The melanoma was 
originally located in the right anterior chest wall, which 
was surgically removed.  The cancer recurred and was again 
surgically removed but at that point it had metastasized to 
the brain, lung, and distal right femur.  The veteran died on 
March 11, 1997 and, as noted above, the cause of death was 
malignant melanoma.  The appellant contends that the 
veteran's prolonged exposure to sun while on active duty was 
a causative factor in the development of the melanoma that 
ultimately led to his death.

Additional review of the record shows that Thomas R. Baeker, 
M. D. wrote in June 1997 that the veteran reported spending a 
great deal of time in Vietnam, a tropical setting, without 
sunscreen and that "it is very likely that these protracted, 
unprotected exposures to sun contributed substantially to his 
contraction this deadly malignancy."  In March 1998, R. 
Finley Hendrickson, M. D. noted that the veteran's sun 
exposure was a contributing cause to his melanoma, although 
the period of sun exposure was not identified by the doctor 
at that time.  

Although the veteran was on active duty for only two years 
and had been out of service for approximately 18 years before 
his melanoma was diagnosed, the opinions summarized above, 
particularly the statement of Dr. Baeker, represents 
competent medical evidence sufficient to well ground the 
appellant's claim.  Pursuant to a Board request in July 1999, 
a medical opinion was obtained from the Veterans Health 
Administration (VHA).  After all of the relevant evidence in 
the claims file was reviewed, the dermatologist opined in 
June 1999 that the veteran's "military sun exposure was as 
likely as not to have some impact on his development of 
malignant melanoma." 

It is the Board's judgment that the evidence is at least in 
equipoise as to whether the veteran's fatal malignant 
melanoma was causally related to his exposure to nonionizing 
radiation due to prolonged sun exposure while on active duty.  
Accordingly, service connection for the cause of the 
veteran's death is warranted. 





ORDER

Service connection for the cause of the veteran's death is 
granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

